

Exhibit 10(e)




EMERSON ELECTRIC CO.
PENSION RESTORATION PLAN
As Amended and Restated Effective October 6, 2015
(2015 Document)




WHEREAS, Emerson Electric Co. (“Company”) previously adopted the Supplemental
Executive Retirement Plan (“Plan”) to provide for the payment of a competitive
retirement income and thereby attract and retain selected executives; and
WHEREAS, the Company retained its right to amend the Plan pursuant to Section
IX.G. herein; and
WHEREAS, the Company previously amended and restated the Plan effective as of
January 1, 2005, to incorporate the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, with respect to amounts earned or vested under
the Plan on or after January 1, 2005, and to change the name of the Plan to the
Emerson Electric Co. Pension Restoration Plan; and
WHEREAS, deferrals and credits earned and vested as of December 31, 2004 shall
be “grandfathered” and governed by the Pre-2005 Plan document as in effect as of
December 31, 2004; and
WHEREAS, the Company desires to further amend the Plan to (i) provide
Participants with an opportunity to elect a lump sum benefit; (ii) provide a
pre-retirement death benefit for unmarried Participants; and (iii) reflect the
assumptions to be used in determining the actuarial equivalent of each
Participant’s accrued benefit that is payable in a lump sum.
NOW, THEREFORE, with respect to amounts earned or vested under the Plan on or
after January 1, 2005, the Plan is amended and restated, effective October 6,
2015, to read as follows:
SECTION I
DEFINITIONS
A.    “Beneficiary” means the Beneficiary designated by the Participant to
receive a death benefit under the Plan.
B.    “Change of Control” means a change in the ownership or effective control
of a corporation or a change in the ownership of a substantial portion of the
assets of a corporation under



--------------------------------------------------------------------------------



Code Section 409A to the fullest extent allowed by such Section and the
regulations promulgated thereunder.
C.    “Code” means the Internal Revenue Code of 1986, as amended.
        D.    “Committee” means the Compensation Committee of the Board of
Directors of the Company.
E.    “Company” means Emerson Electric Co., a Missouri corporation.
F.    “Employee” means an Employee of an Employer.
G.    “Employer” means the Company and any of its subsidiaries or affiliates
which has, with the consent of the Board of Directors of the Company, adopted
the Plan.
H.    “Employment” means employment with an Employer.
I.    “Normal Retirement Benefit” means the normal retirement benefit to which a
Participant is entitled under Section 5‑1 of the Retirement Plan, computed
without regard to the limitations of Section 18.6 of the Retirement Plan and
without regard to the limitation on the amount of compensation which may be
taken into account under Section 401(a)(17) of the Code and by adding to
compensation for each calendar year the amount which the Participant elected to
defer under the Emerson Electric Co. Savings Investment Restoration Plan for
such year.
J.    “Normal Retirement Benefit Under the Retirement Plan” means the Normal
Retirement Benefit to which a Participant is entitled under Section 5‑1 of the
Retirement Plan as limited by Section 18.6 of the Retirement Plan and by the
amount of compensation which may be taken into account under Section 401(a)(17)
of the Code.
K.    “Participant” means an Employee eligible to participate in the Plan
pursuant to Section II.
L.    “Plan” means this Emerson Electric Co. Pension Restoration Plan.
M.    “Retirement Plan” means the Emerson Electric Co. Retirement Plan.
N.    “Specified Employee” means a key employee (as defined in Code Section
416(i) without regard to Code Section 416(i)(5)) determined in accordance with
the meaning of such term under Code Section 409A and the regulations promulgated
thereunder.
O.    “Surviving Spouse” means the surviving spouse of a deceased Participant to
whom such Participant had been married for at least one full year as of the date
of the Participant’s death.

2

--------------------------------------------------------------------------------



P.    “Survivor Benefit” means a monthly benefit for the life of the Surviving
Spouse equal to 50% of the monthly benefit to which the Participant would be
entitled computed as if the Participant commenced receiving benefits on the date
of his death in the form of a straight life annuity of equivalent actuarial
value to the benefit accrued under Section III‑A using the same actuarial
assumptions as are used in computing equivalent actuarial values under the
Retirement Plan.
SECTION II
ELIGIBILITY
Participation in the Plan shall be limited to those Employees whom the Committee
selects by written notice to the Participant.
SECTION III
BENEFITS
A Participant who terminates Employment with a vested benefit under the
Retirement Plan shall receive a monthly benefit under the Plan which, when
expressed as a straight life annuity with sixty (60) monthly payments
guaranteed, is equal to the sum of his Normal Retirement Benefit reduced by the
sum of his Normal Retirement Benefit Under the Retirement Plan and his benefit
under the Emerson Electric Co. Pension Restoration Plan (Pre-2005 Document),
expressed as a straight life annuity with sixty (60) monthly payments
guaranteed..
SECTION IV
TIME AND FORM OF PAYMENTS
A.    Except as otherwise provided herein, the benefit payable under Section III
shall commence on the first day of the month coincident with or next following
the later of (a) the date the Participant attains age 65 or (b) the date the
Participant terminates Employment. The benefit shall be payable for the life of
the Participant with sixty (60) monthly payments guaranteed. If the Participant
dies prior to receiving sixty (60) monthly payments, the unpaid installments
shall be paid to his Beneficiary.
B.    Notwithstanding Section IV‑A, if the benefit becomes payable due to the
Participant’s termination of Employment and such Participant is a Specified
Employee, payment of such benefit shall be made or commence on the first day of
the seventh month immediately following the Participant’s termination of
Employment if such date is later than the date such deferred amounts would
otherwise be paid or commence to be paid.

3

--------------------------------------------------------------------------------



C.    Notwithstanding Section IV‑A, a Participant may make a written election
before any annuity payment has been made to change the form of payment from the
designated life annuity to a type of annuity set forth in Appendix A attached
hereto, provided that the annuities are actuarially equivalent applying
reasonable actuarial methods and assumptions and retain the same scheduled date
for the first annuity payment. For purposes of this Section IV-C, a joint and
survivor annuity will not fail to be treated as actuarially equivalent to a
single life annuity due solely to the value of a subsidized survivor annuity
benefit, provided that the annual lifetime annuity benefit available to the
participant under the joint and survivor annuity is not greater than the annual
lifetime annuity benefit available to the service provider under the single life
annuity, and provided that the annual survivor annuity benefit is not greater
than the annual lifetime benefit available to the participant under the joint
and survivor annuity.
D.    Notwithstanding Section IV-A, a Participant may make a written election no
later than 12 months prior to his termination of Employment to change the form
of payment from the designated life annuity under Section IV-A to a lump sum
payment. Payment of the lump sum shall occur on the five-year anniversary of the
date the life annuity would have otherwise commenced under Section IV-A (and
taking into account any delay that would have been required under Section IV-B).
The amount of the lump sum payment shall be based on (1) the Participant’s age
on the date of the lump sum payment and (2) the discount rate and mortality
assumptions used for financial reporting purposes with respect to U.S.
retirement plans as set forth in the Company’s Annual Report on Form 10-K that
most recently precedes the date of the lump sum payment. In the event the
Participant’s Employment terminates within 12 months of making an election under
this Section IV-C, such election shall be invalid and payment of Participant’s
benefit shall be made in accordance with the applicable provisions of this
Section IV.
E.    Notwithstanding Section IV-A, an Employee may make a written election
prior to the calendar year in which he becomes a Participant in the Plan to
receive his accrued benefit under the Plan in a single lump sum payment in lieu
of the designated life annuity under Section IV-A. The amount of the lump sum
payment shall be based on (1) the Participant’s age on the date of the lump sum
payment and (2) the discount rate and mortality assumptions used for financial
reporting purposes with respect to U.S. retirement plans as set forth in the
Company’s Annual Report on Form 10-K that most recently precedes the date of the
lump sum payment and paid to Participant on the same date the life annuity would
have otherwise commenced under Section IV-A (and taking into account any delay
that

4

--------------------------------------------------------------------------------



would have been required under Section IV-B). In the absence of such an
election, the Participant’s accrued benefit shall be distributed in accordance
with Section IV-A, unless Section IV-C or IV-D becomes applicable.
SECTION V
PRE-RETIREMENT DEATH BENEFIT
A.    If a Participant dies in Employment leaving a Surviving Spouse, such
Spouse shall receive the Survivor Benefit. Payment of the Survivor Benefit shall
commence on the earliest date that the pre-retirement death benefit under the
Retirement Plan could commence.
B.     If a Participant dies in Employment without a Surviving Spouse, such
Participant’s estate shall receive a lump sum death benefit equal to the
actuarial equivalent of the amount a hypothetical spouse of the deceased
Participant would have received (assuming the same date of birth for the
hypothetical spouse as that of the Participant) under Section V.A. This lump sum
death benefit shall be payable with 120 days after the Participant’s death.
Actuarial equivalence in the preceding sentence shall be based on the discount
rate and mortality assumptions used for financial reporting purposes with
respect to U.S. retirement plans as set forth in the Company’s Annual Report on
Form 10-K that most recently precedes the date of the lump sum payment.
SECTION VI
CHANGE OF CONTROL
Notwithstanding anything else contained in the Plan, in the event of a Change of
Control, all accrual of benefits under this Plan shall cease and each
Participant shall become fully vested in his accrued benefits as of the date of
the Change of Control, even if he is not fully vested under the Retirement Plan.
Whether a Change of Control has occurred shall be governed by Code Section 409A
and the regulations and any guidance promulgated thereunder. Each Participant
(whether or not the monthly payment of his accrued benefits under the Plan has
commenced) shall receive a lump sum payment of the actuarial equivalent of his
accrued benefits on the date of the Change of Control. Such lump sum shall be
based on (1) an assumed commencement age of the later of age 65 or the
Participant’s age on the date of the lump sum payment and (2) the discount rate
and mortality assumptions used for financial reporting purposes with respect to
U.S. retirement plans as set forth in

5

--------------------------------------------------------------------------------



the Company’s Annual Report on Form 10-K that most recently precedes the date of
the lump sum payment.
SECTION VII
FORFEITURE OF BENEFITS
If any Participant entitled to a benefit under the Plan is discharged for cause,
or enters into competition with the Company, or interferes with the relations
between the Company and any customer, or engages in any activity that would
result in any decrease of, or loss in, sales by the Company, the rights of such
Participant to a benefit under the Plan, including the rights of a Surviving
Spouse to a benefit, will be forfeited, unless the Committee determines that
such activity is not detrimental to the best interests of the Company. However,
if the individual ceases such activity and notifies the Committee of this
action, then the Participant’s right to receive a benefit, and any right of a
Surviving Spouse to a benefit, may be restored within 60 days of said
notification, unless the Committee in its sole discretion determines that the
prior activity has caused serious injury to the Company, which determination
shall be final and conclusive.
SECTION VIII
ADMINISTRATION AND CLAIMS PROCEDURE
A.    The Committee shall construe, interpret and administer all provisions of
the Plan and a decision of a majority of the members of the Committee shall
govern.
B.    A decision of the Committee may be made by a written document signed by a
majority of the members of the Committee or by a meeting of the Committee. The
Committee may authorize any of its members to sign documents or papers on its
behalf.
C.    The Committee may appoint such agents, who need not be members of the
Committee, as it may deem necessary for the effective exercise of its duties,
and may, to the extent not inconsistent herewith, delegate to such agents any
powers and duties, both ministerial and discretionary, as the Committee may deem
expedient and appropriate.
D.    No member of the Committee shall make any decision or take any action
covering exclusively his own benefits under the Plan, but all such matters shall
be decided by a majority of the remaining members of the Committee or, in the
event of inability to obtain a majority, by the Board of Directors of the
Company.

6

--------------------------------------------------------------------------------



E.    A Participant who believes that he is being denied a benefit to which he
is entitled (hereinafter referred to as “Claimant”) may file a written request
for such benefit with the Committee setting forth his claim. The request must be
addressed to: Compensation Committee, Emerson Electric Co., 8000 West
Florissant, St. Louis, Missouri 63136.
F.    Upon receipt of a claim the Committee shall advise the Claimant that a
reply will be forthcoming within 90 days and shall in fact deliver such reply in
writing within such period. The Committee may, however, extend the reply period
for an additional 90 days for reasonable cause. If the claim is denied in whole
or in part, the Committee will adopt a written opinion using language calculated
to be understood by the Claimant setting forth:
1.    the specific reason or reasons for denial,
2.    the specific references to pertinent Plan provisions on which the denial
is based,
3.    a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation why such material or such
information is necessary,
4.    appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review, and
5.    the time limits for requesting a review under Subsection G and for the
review under Subsection H.
        G.    Within sixty days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the Chief
Executive Officer of the Company review the determination of the Committee. Such
request must be addressed to: Chief Executive Officer, Emerson Electric Co.,
8000 West Florissant, St. Louis, Missouri 63136. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Chief Executive
Officer. If the Claimant does not request a review of the Committee’s
determination by the Chief Executive Officer within such sixty‑day period, he
shall be barred and estopped from challenging the Committee’s determination.
H.    Within sixty days after the Chief Executive Officer’s receipt of a request
for review, he will review the Committee’s determination. After considering all
materials presented by the Claimant, the Chief Executive Officer will render a
written opinion, written in a manner calculated to be

7

--------------------------------------------------------------------------------



understood by the Claimant, setting forth the specific reasons for the decision
and containing specific references to the pertinent Plan provisions on which the
decision is based. If special circumstances require that the sixty‑day time
period be extended, the Chief Executive Officer will so notify the Claimant and
will render the decision as soon as possible but not later than 120 days after
receipt of the request for review.
SECTION IX
MISCELLANEOUS
A.    Plan Year. The Plan Year shall be the calendar year.
B.    Spendthrift. No Participant or beneficiary shall have the right to assign,
transfer, encumber or otherwise subject to lien any of the benefits payable or
to be payable under this Plan and any attempt to do so shall be null and void.
C.    Incapacity. If, in the opinion of the Committee, a person to whom a
benefit is payable is unable to care for his affairs because of illness,
accident or any other reason, any payment due the person, unless prior claim
therefor shall have been made by a duly qualified guardian or other duly
appointed and qualified representative of such person, may be paid to some
member of the person’s family, or to some party who, in the opinion of the
Committee, has incurred expense for such person. Any such payment shall be a
payment for the account of such person and shall be a complete discharge of any
liability.
D.    Employee Rights. The Employer, in adopting this Plan, shall not be held to
create or vest in any Employee or any other person any benefits other than the
benefits specifically provided herein, or to confer upon any Employee the right
to remain in the service of the Employer.
E.    Service of Process and Plan Administrator.
1.    The Vice President‑Law of the Company shall be the agent for service of
legal process.
2.    The Company shall constitute the Plan Administrator.

F.    Unfunded Plan. The Plan shall be unfunded. All payments to a Participant
under the Plan shall be made from the general assets of the Employer. The rights
of any Participant to payment shall be those of an unsecured general creditor of
the Company.
G.    Company Rights. The Company reserves the right to amend or terminate the
Plan. Each Employer may terminate its participation in the Plan at any time. In
the event the Plan is

8

--------------------------------------------------------------------------------



terminated, benefits shall become payable only to the extent permissible under
the regulations promulgated by the Secretary of Treasury pursuant to Code
Section 409A and in the manner set forth therein.
H.    No Guarantee of Tax Consequences. While the Company has established and
maintains the Plan, the Company makes no representation, warranty, commitment or
guarantee concerning the income or other tax consequences of participation in
the Plan under federal, state or local law.
I.    Governing Law. The Plan shall be governed and construed according to the
laws of the State of Missouri.
J.    Payment Date. In all cases in which amounts are payable upon a fixed date,
payment is deemed to be made upon the fixed date if the payment is made on such
date or a later date within the same calendar year or, if later, by the 15th day
of the third calendar month following the specified date (provided the
Participant is not permitted, directly or indirectly, to designate the taxable
year of payment). In addition, a payment is treated as made upon the date
specified under the Plan if the payment is made no earlier than 30 days before
the designated payment date and the Participant is not permitted, directly or
indirectly, to designate the taxable year of payment.
 









9

--------------------------------------------------------------------------------



APPENDIX A
OPTIONAL FORMS OF LIFE ANNUITY


Life Annuity and 120 Months Certain
Joint and 50% Survivor Annuity
Joint and 66 2/3% Survivor Annuity
Joint and 75% Survivor Annuity
Joint and 100% Survivor Annuity





--------------------------------------------------------------------------------



EMERSON ELECTRIC CO. PENSION RESTORATION PLAN
LUMP SUM DISTRIBUTION ELECTION






Name:     ____________________________________________        SSN:
___________________________            


I hereby elect that my benefits under the Emerson Electric Co. Pension
Restoration Plan (“Plan”), which accrued or became vested on or after January 1,
2005 (“2005 Plan Benefit”), be distributed in a lump sum rather than the Plan
designated life annuity.


I understand that due to this election my 2005 Plan Benefit will not be payable
to me until the five-year anniversary of the date my life annuity under the Plan
would have otherwise commenced.


I understand that this election becomes irrevocable on the date submitted to the
Company. However, if my retirement occurs within 12 months after submission of
this lump sum distribution election to the Company, this election shall be void
and my 2005 Plan Benefit will be distributed as an annuity in accordance with
the Plan terms.


I understand that this election shall have no impact on Plan benefits, if any,
which were accrued or vested prior to January 1, 2005.


I acknowledge that I have been advised to consult with my personal financial
advisor or tax professional prior to making this election.


 




Signature: ___________________________________        Date:
_________________________                




Return completed form to:    Vice President - Executive Compensation
Emerson Electric Co.
8000 W. Florissant Avenue
St. Louis, MO 63136
                





--------------------------------------------------------------------------------



EMERSON ELECTRIC CO. PENSION RESTORATION PLAN
LUMP SUM DISTRIBUTION ELECTION






Name: ____________________________________________ SSN:
___________________________            




I hereby elect to receive any benefits that accrue under the Emerson Electric
Co. Pension Restoration Plan (“Plan”) in a lump sum distribution rather than the
Plan designated life annuity. I understand that this election becomes
irrevocable on the date submitted to the Company.


I acknowledge that I have been advised to consult with my personal financial
advisor or tax professional prior to making this election.






Signature: ___________________________________         Date:
_________________________                 




Return completed form to:    Vice President - Executive Compensation
Emerson Electric Co.
8000 W. Florissant Avenue
St. Louis, MO 63136
                







